     Case: 1:17-cv-07753 Document #: 85 Filed: 05/03/19 Page 1 of 2 PageID #:1641
     Case: 19-8011    Document: 00713413847          Filed: 05/03/2019   Pages: 2



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                         Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                               Phone: (312) 435-5850
             Chicago, Illinois 60604                                     www.ca7.uscourts.gov




                                                          ORDER
 May 3, 2019

                                                          Before
                                      DIANE S. SYKES, Circuit Judge
                                      DAVID F. HAMILTON, Circuit Judge
                                      AMY C. BARRETT, Circuit Judge


                                         FACEBOOK INC.,
                                         Petitioner

 No. 19-8011                             v.

                                         SUSIE BIGGER,
                                         Respondent

  Originating Case Information:

 District Court No: 1:17-cv-07753
 Northern District of Illinois, Eastern Division
 District Judge Harry D. Leinenweber
The following are before the court:

1. PETITION FOR PERMISSION TO APPEAL, filed on April 19, 2019, by counsel for the
petitioner.

2. PLAINTIFF-RESPONDENT’S ANSWER IN OPPOSITION TO DEFENDANT-
PETITIONER’S PETITION FOR PERMISSION TO APPEAL PURSUANT TO 28 U.S.C.
§1292(B), filed on April 29, 2019, by counsel for the respondent.

3. MOTION FOR LEAVE TO FILE BRIEF OF THE CHAMBER OF COMMERCE OF THE
UNITED STATES OF AMERICA AS AMICUS CURIAE IN SUPPORT OF
DEFENDANT-PETITIONER FACEBOOK, INC., filed on April 22, 2019, by Attorney Andrew
Pincus.
   Case: 1:17-cv-07753 Document #: 85 Filed: 05/03/19 Page 2 of 2 PageID #:1641
   Case: 19-8011    Document: 00713413847          Filed: 05/03/2019   Pages: 2


No. 19-8011                                                                               Page 2

IT IS ORDERED that motion of the Chamber of Commerce of the United States of America to
file a brief as amicus curiae is GRANTED. The clerk shall file the tendered brief INSTANTER.

IT IS FURTHER ORDERED that the petition for permission to appeal is GRANTED. The
petitioner shall pay the required docket fees to the clerk of the district court within fourteen
days from the entry of this order pursuant to Federal Rule of Appellate Procedure 5(d)(1). Once
the district court notifies this court that the fees have been paid, the appeal will be entered on
this court’s general docket.




 form name: c7_Order_3J(form ID: 177)
